Case 2:21-cv-05865-RGK-ADS Document 14 Filed 09/01/21 Page 1 of 5 Page ID #:77
Case 2:21-cv-05865-RGK-ADS Document 14 Filed 09/01/21 Page 2 of 5 Page ID #:78
Case 2:21-cv-05865-RGK-ADS Document 14 Filed 09/01/21 Page 3 of 5 Page ID #:79
Case 2:21-cv-05865-RGK-ADS Document 14 Filed 09/01/21 Page 4 of 5 Page ID #:80
Case 2:21-cv-05865-RGK-ADS Document 14 Filed 09/01/21 Page 5 of 5 Page ID #:81




              Appellate Division of the Supreme Court
                        of the State of New York
                      Third Judicial Department


        I, Robert D. Mayberger, Clerk of the Appellate Division of
  the Supreme Court of the State of New York, Third Judicial
  Department, do hereby certify that

                       Nancy Ann Del Pizzo
  was duly licensed and admitted to practice as an Attorney and
  Counselor at Law in all the courts of this State on January 25,
  2006, has duly taken and subscribed the oath of office prescribed
  by law, has been enrolled in the Roll of Attorneys and Counselors
  at Law on file in this office, is duly registered with the
  Administration Office of the Courts, and according to the records
  of this Court is currently in good standing as an Attorney and
  Counselor-at-Law.



                               In Witness Whereof, I have hereunto set
                               my hand in the City of Albany on
                               August 20, 2021.




                                     Clerk of the Court


  CertID-00028674
